Citation Nr: 0940659	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-06 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as adjustment disorder with mixed anxiety and 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1999 through 
September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which declined to 
reopen the Veteran's claim of service connection for 
adjustment disorder with mixed anxiety and depression.  After 
the RO's decision was timely appealed by the Veteran, he 
appeared and provided testimony at a June 2007 Central Office 
Hearing held at the Board's offices in Washington, D.C.

In May 2008, the Board held that new and material evidence 
had been submitted by the Veteran to reopen his claim.  
However, the Veteran's substantive service connection claim 
was remanded to the RO for further development.  Following 
efforts by the RO to perform the action directed in the 
Board's May 2008 remand, this matter has returned to the 
Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As a preliminary matter, the Board observes that the United 
States Court of Appeals for Veterans Claims (Court) has 
determined that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

Under 38 C.F.R. § 3.159(c)(2), VA is required to make as many 
requests as are necessary to obtain relevant treatment 
records from a Federal department or agency.  Such records 
include but are not limited to military records, including 
service treatment records.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records south do not exist or that further 
efforts to obtain those records would be futile.  Cases in 
which VA may conclude that that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.

As set forth in the Board's May 2008 remand, service 
treatment records already in the claims file show that the 
Veteran received in-service outpatient behavioral health 
treatment at Fort Sam Houston in May 2000.  As part of the 
action directed in the remand, efforts were to be made to 
obtain these treatment records "until it is documented in 
the claims folder that further efforts to obtain the records 
would be futile."

The claims file documents that in July 2008, the RO contacted 
Behavioral Health Center at Fort Sam Houston to request 
outpatient treatment records relating to treatment from April 
through June 2000.  The claims file does not, however, 
document any response from Behavioral Health Center.

A subsequent December 2008 letter to the Veteran reflects 
that he was provided a VA Form 21-4142 release and requested 
to provide additional information, including name, address, 
and dates of treatment, pertaining to the outpatient 
behavioral health treatment which he received at Fort Sam 
Houston.  The claims file does not document any response to 
the RO's request from the Veteran.

Notwithstanding the above efforts made by the RO, the claims 
file does not indicate any further efforts by the RO to 
obtain these records, nor do they document that further 
efforts to obtain these records would be futile.  Moreover, 
and to the extent that dates of treatment are required to 
assist VA in its efforts to obtain these records, the Board 
observes that a July 2000 service treatment record reflects 
that the Veteran received outpatient psychiatric care "for 
the last two months" (i.e., May and June 2000).

Under the circumstances, additional efforts should be made to 
follow-up with Behavioral Health Center at Fort Sam Houston 
to obtain the Veteran's outpatient treatment records from 
April through June 2000.
Accordingly, the case is REMANDED for the following action:

1.  Efforts should be made to contact 
Behavioral Health Center at Fort Sam 
Houston to follow-up with the RO's initial 
July 2008 request to obtain the Veteran's 
outpatient behavioral treatment records.

All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.  Efforts to 
obtain these records should continue until 
it is documented in the claims file that 
further efforts to obtain the records 
would be futile.

2.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for a 
psychiatric disorder, claimed as 
adjustment disorder with mixed anxiety and 
depression, should be readjudicated.  If 
the determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


